DETAILED ACTION
Claim status

This action is in response to applicant filed on 08/15/2022. 
Claims 1, 4 and 11 have been amended.
Claim 3 and 13 had been cancelled or already cancelled.
Claims 1-2, 4-12 and 14-20 are pending for examination.

Response to Arguments
Applicant’s arguments, see remarks, filed 08/15/2022, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant teaches a method of locating a traffic light at a host vehicle,
comprising:
obtaining image data on an intersection that includes the traffic light at a probe vehicle when the probe vehicle is at the intersection;
identifying a position of the traffic light in the intersection from the image data;
creating, at a remote processor, an observed node in a digital map corresponding to the traffic light;
forming, at the remote processor, a matched pair with the observed node and a mapped node in the digital map;
calculating, at the remote processor, a confidence coefficient for the matched pair based on a history of false positives in prior observations of the probe vehicle during identification of the position of the traffic light;
updating, at the remote processor, a mapped position of the mapped node within the digital map based on an observed position of the observed node and the confidence coefficient;
increasing a utility value of the mapped node when the observed node is matched to the mapped node, an increase in the utility value being a function of a model of the probe vehicle, wherein the utility value decreases when no observations are received within a selected time period; and locating the traffic light at the host vehicle using the mapped node of the digital map when the host vehicle is at the intersection.

The closest prior art of record is Bhatia et al. (US 2017/0350713), and further in view of Cherveny et al.(Cherveny; U.S. Patent Application Publication 2003/0125871 A1) and further in view of Stenneth (US 2018/0072313) where it teaches a method of locating a traffic light at a host vehicle,
comprising:
obtaining image data on an intersection that includes the traffic light at a probe vehicle when the probe vehicle is at the intersection;
identifying a position of the traffic light in the intersection from the image data;
creating, at a remote processor, an observed node in a digital map corresponding to the traffic light;
forming, at the remote processor, a matched pair with the observed node and a mapped node in the digital map;
calculating, at the remote processor, a confidence coefficient for the matched pair based on a history of false positives in prior observations of the probe vehicle during identification of the position of the traffic light;
updating, at the remote processor, a mapped position of the mapped node within the digital map based on an observed position of the observed node and the confidence coefficient;
increasing a utility value of the mapped node when the observed node is matched to the mapped node, wherein the utility value decreases when no observations are received within a selected time period; and locating the traffic light at the host vehicle using the mapped node of the digital map when the host vehicle is at the intersection. However, the cited reference fail to individually disclose, or suggest when combined, an increase in the utility value being a function of a model of the probe vehicle,
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically an increase in the utility value being a function of a model of the probe vehicle, in combination with the recited structural limitations of the claimed invention.

Conclusion




	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689